           Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 1 of 25



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND



   BURENA SMITH,
       Plaintiff,

       v.                                                 Civil Action No. ELH-19-2572
   LLOYD J. AUSTIN III,

       Defendant.



                                  MEMORANDUM OPINION

       Burena Smith, the self-represented plaintiff and a civilian employee of the Department of

Defense (“DOD”), commenced this employment discrimination action on September 5, 2019.

ECF 1 (the “Complaint”). Ms. Smith sued Mark Esper, then the Secretary of Defense, 1 in his

official capacity, alleging unlawful discrimination in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. 2000e et seq. (“Title VII”). In particular, plaintiff claims “Racial, Sex, And

Color Discrimination” (Count One); hostile work environment (Count Two); and retaliation

(Count Three). ECF 1 at 7-8. I shall refer to the defendant variously as the Department of Defense

(“DOD”), the “Army,” and the “government.”

       The alleged events that gave rise to the suit occurred primarily in 2013. Ms. Smith lodged

a claim with the United States Equal Employment Opportunity. Her pursuit of administrative

remedies yielded three decisions, all of which were adverse to plaintiff. This suit followed.




       1
        On January 22, 2021, Lloyd J. Austin III was sworn in as Secretary of Defense. About,
SECRETARY OF DEFENSE, https://www.defense.gov/Our-Story/Meet-the-Team/Secretary-of-
Defense/. Therefore, Austin has been substituted as a defendant pursuant to Fed. R. Civ. P. 25(d).
                                                 1
           Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 2 of 25



       On June 23, 2020, I dismissed the suit, without prejudice, for failure to effect service of

process. ECF 15. Thereafter, plaintiff moved to reopen the suit, citing challenges posed by the

COVID-19 pandemic and her status as a pro se litigant. ECF 16. Accordingly, I promptly

reopened the case. ECF 17.

       Ms. Smith twice requested the appointment of counsel. ECF 2; ECF 33. In my rulings

denying both requests (ECF 11; ECF 34), I explained that there are no exceptional circumstances

that warranted appointment of counsel under 8 U.S.C. § 1915(e)(1). See Manship v. Trodden, 273

F. App’x 247, 248 (4th Cir. 2008) (per curiam). In particular, I noted that plaintiff does not appear

to be indigent and she demonstrated the wherewithal to articulate the basis for her claims. See

ECF 34 at 2.

       The DOD has filed a motion to dismiss or, in the alternative, for summary judgment. ECF

29. The motion is supported by a memorandum (ECF 29-1) (collectively, the “Motion”), and

several exhibits. 2 According to the defendant, plaintiff failed to file her suit within 90 days of

receiving notification of the denial of her administrative claim, as required by 42 U.S.C. § 2000e-

5(f). Alternatively, defendant contends that plaintiff has not stated claims for hostile work

environment or retaliation, nor has she stated a claim for disparate treatment.

       Plaintiff requested two extensions of time to respond to the Motion, both of which I

granted, at least in part. ECF 32; ECF 34. Plaintiff filed her opposition (ECF 35) two and a half

months after the filing of the Motion, along with several exhibits. The government replied. ECF

38.




       2
       At the time the Motion was filed, David Norquist was the Acting Secretary of the DOD.
See ECF 29 at 1.
                                                 2
           Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 3 of 25



       No hearing is necessary to resolve the Motion. See Local Rule 105.6. For the reasons that

follow, I shall grant the Motion.

                                         I. Background 3

                                     A. Factual Background

       Ms. Smith, a “Black, African-American” woman, has worked for DOD for fourteen years.

ECF 1, ¶¶ 9, 10. At the relevant times, she worked as an “Information Technology . . . Specialist”

in the “Research, Development, and Engineering Command (RDECOM),” located at the Aberdeen

Proving Ground. Id. ¶¶ 1, 10. In particular, it appears that she worked for the Department of the

Army (“Army”), which is part of DOD. ECF 29-1 at 3; ECF 29-2. 4

       The Complaint’s “Statement of Facts” is divided into three sections that address different

“claims” or events. Id. at 3-7. The factual allegations pertain mostly to events that took place in

2013, after Paul Brozovic became the “acting director” of RDECOM, id. ¶ 20, and plaintiff’s

“second level supervisor.” Id. ¶ 12. However, the facts are not set forth chronologically. I shall

recite the facts in a manner generally consistent with the Complaint.

       The Complaint “incorporates any and all information already alleged in [plaintiff’s] EEO

investigative file.” Id. ¶ 63; see id. ¶¶ 69, 73. Presumably, “EEO” refers to equal employment

opportunity. However, plaintiff did not explain the nature of her EEO investigative file, nor did

she append any EEO exhibits to the Complaint. In addition, the Complaint contains only one



       3
         As discussed, infra, at this juncture I must “accept[] all well-pleaded allegations of the
complaint as true and draw[] all reasonable inferences therefrom in favor of the plaintiff.”
DeMasters v. Carilion Clinic, 796 F.3d 409, 416 (4th Cir. 2015); see Fusaro v. Cogan, 930 F.3d
241, 248 (4th Cir. 2019). The Court may also consider documents attached to the Complaint or
the Motion, “so long as they are integral to the complaint and authentic.” Philips v. Pitt Cty. Mem’l
Hosp., 572 F.3d 176, 180 (4th Cir. 2009).
       4
         As noted, plaintiff initially sued Mark Esper, then the Secretary of Defense. She
erroneously identified him as Secretary of the Department of the Army. See ECF 1, ¶ 2.
                                                 3
            Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 4 of 25



vague allegation pertaining to retaliation.       Specifically, plaintiff alleges that her “protected

activities include[], but [are] not limited to, all of the instances so noted in Plaintiff’s investigative

EEO investigative file such as filing EEO complaints, and alleging discrimination, retaliation, and

disparate treatment.” Id. ¶ 75.

        I also note that in the government’s reply, filed May 20, 2021, the government mentioned,

for the first time, in a footnote, that plaintiff has filed a “separate federal case” with similar

allegations. See ECF 38 at 4 n.1. But, the government did not provide the case name or case

number. As a result, the Court searched for the case, and determined that it is assigned to Judge

Deborah Boardman. See Smith v. Esper, DLB-18-3844 (“Smith I”). 5 That suit was filed in

December 2018, about six months before suit was filed in this case. Id., ECF 1. I discuss the

import of Smith I, infra. 6

                                                   1.

        First, the Complaint addresses “Claim A. Work Station Movement.” Id.at 3.

        The Complaint implies that in January 2013, after Mr. Brozovic became acting director of

RDECOM, he moved into an office adjacent to the one occupied by plaintiff. See id. ¶¶ 19-21. In

February 2013, Mr. Brozovic “notified the union that he intended to direct [plaintiff] to move

because of confidentiality concerns,” noting that sound traveled freely between his office and

plaintiff’s. Id. ¶ 21.




        5
         The case was initially assigned to Judge George Russell, III. In October 2020, it was
assigned to then Magistrate Judge Boardman for all proceedings. See Smith I, ECF 46, ECF 47.
Judge Boardman has since become a District Judge.
        6
        If the Court had been made aware of Smith I in a timely manner, this case most likely
would have been reassigned to the judge handling Smith I.
                                                    4
         Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 5 of 25



       On March 18, 2013, Mr. Brozovic directed plaintiff “to move” her “desk” to a different

office by March 29, 2013. Id. ¶ 23. Mr. Brozovic “stated that the purpose of the move was

supervisor confidentiality and being overheard.” Id. ¶ 25. However, “Marlene Herget, a white

female,” also occupied an office “adjacent to the one occupied by supervisors.” Id. ¶ 26. Plaintiff

seems to imply that Ms. Herget was not moved.

       Further, plaintiff takes issue with the office to which she was moved, “Room 216B.” Id.

¶ 23. For one, “[t]hree other offices with available space, all occupied by white males, were

bypassed and [plaintiff] was placed in an office that seemed to segregate minorities from white

occupants.” Id. ¶ 24. In addition, the “move placed [her] in an open area with non-IA personnel.”

Id. In the Complaint, “IA” refers to “Information Assurance.” Id. ¶ 18. The Complaint implies

that plaintiff was a member of the IA team. See id. According to plaintiff, a change in office

presented “serious Privacy Act, sensitivity, and operational security concerns.” Id. ¶ 27.

       Over the following weeks, Ms. Smith “sent correspondence to [her] chain of command

. . . strenuously objecting to the move . . . .” Id. She wrote to Mr. Brozovic’s apparent superiors,

including Colonel Kenneth Tarcza, “RDECOM Chief of Staff.” Id. ¶ 14; see id. ¶¶ 27, 31. Mr.

Brozovic twice admonished plaintiff for doing so and threatened to discipline her. Id. ¶¶ 29, 31.

       The section of the Complaint concerning the work station move ends with the following

line: “[Were there any tangible impacts of having moved?]” Id. ¶ 32.

                                              2.

       The second section of the Complaint’s narrative is titled “Claim B: Denial of Temporary

Promotion to IT Specialist GS-2210-13.” Id. at 4.

       As of the “Fall of 2012,” Ms. Smith was the “sole [remaining] member of the Information

Assurance team.” Id. ¶ 33. She was “placed on orders as Acting IAM by Dr. Nathaniel Buchheit,”



                                                   5
         Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 6 of 25



whose position is not specified. Id. ¶ 34. “IAM” refers to “Information Assurance Manager.” Id.

¶ 36.

        In January of 2013, plaintiff submitted a request to Colonel Tarcza for a “temporary

promotion to GS-2210 13 and consideration for permanent promotion to GS-2210-13 as the . . .

[IAM] . . . or management reassignment to the 13/14 IAPM position.” Id.The Colonel promptly

responded, requested “supporting information,” and indicated that the request would be handled

by “the workforce management office.” Id. ¶ 37. In late March 2013, plaintiff provided Colonel

Tarcza with the requested documentation. Id. ¶ 39. However, Colonel Tarcza redirected plaintiff

to Mr. Brozovic, “mildly implying [that plaintiff] had erroneously by passed [sic] the chain of

command.” Id. ¶ 40. In late April 2013, Mr. Brozovic told plaintiff “to make an appointment with

a Human Resources point of contact regarding her promotion.” Id. ¶ 42.

        During the ensuing “few months,” plaintiff received “varying, contradictory instructions

regarding the . . . overall process.” Id. ¶ 43. She asserts: “I provided all items for the desk audit

but the Privacy Officer documents despite being swamped as the sole individual in a four-person

office.” Id. ¶ 44 [sic].

                                                 3.

        Last, plaintiff alleges facts pertaining to “Claims C and D. Work Schedule Change Denial

and Leave Restriction.” Id. at 6.

        In August 2011, Ms. Smith was involved in “a serious car accident” that resulted in

“significant injuries.” Id. ¶ 45. In the fall of 2011, she arranged with her supervisor at the time

for a flexible work schedule, under which she was permitted to arrive at work up to one hour after

the “official start time” of 8:30 a.m. Id. ¶ 46. But, plaintiff was also required to take sick leave

for any time missed after 8:30 a.m. Id. She abided by this agreement. Id. ¶ 47.



                                                 6
         Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 7 of 25



       However, in early February 2013, plaintiff “requested . . . to . . . get onto a regular work

schedule [to] refrain from using [her] sick leave.” Id. ¶ 49. It seems that plaintiff desired formal

approval of a flexible or alternative work schedule. See id. ¶¶ 49, 54. She alleges that “others

were allowed” such schedules, including an “Asian female.” Id. ¶ 54. Further, “White male

employees were allowed to . . . come in to work late without repercussions.” Id. ¶ 56.

       Mr. Brozovic promptly requested medical documentation for the request. Id. ¶ 50.

Plaintiff informed Mr. Brozovic that she would obtain “a general statement” from her doctor. Id.

¶ 51. According to the Complaint, plaintiff “had provided medical documentation regarding her

accident and injuries” in 2011. Id. ¶ 52.

       Mr. Brozovic denied plaintiff’s request, “citing safety concerns.” Id. ¶ 53. And, he “noted

that because he did not have the medical information on file, he would no longer approve sick

leave and that failure to report to work on time could result in disciplinary action and Absence

Without Leave (AWOL).” Id. Mr. Brozovic also “stated that the Family Leave Medical Act

(FLMA) was an option for [plaintiff].”        Id. Apparently alluding to one of the subsequent

administrative proceedings, plaintiff alleges: “At the fact-finding, [Mr. Brozovic] stated that the

reason he denied [plaintiff’s] request . . . was because [plaintiff] was his only IA person and there

would be 30 minutes without coverage.” Id. ¶ 55.

       At about the same time, plaintiff “received an FMLA authorization . . . .” Id. ¶ 57. Mr.

Brozovic again requested documentation. Id. ¶ 58. However, he requested an “excessive” and

“unreasonable” level of detail. Id. ¶ 59. “Dr. Linder and Dr. Conner,” whose identities are not

explained, supposedly characterized the “level of requested detail [as] ‘crazy.’” Id.




                                                 7
         Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 8 of 25



       In April 2013, Mr. Brozovic “issued [plaintiff] a leave restriction that was of the most

severe variety.” Id. ¶ 60. Plaintiff notes that in her “thirty-year career, she had never had any

issues regarding abuse of sick leave.” Id. ¶ 61.

                                 B. Administrative Proceedings

       Ms. Smith filed an equal employment opportunity complaint with the EEO office at the

Aberdeen Proving Ground on June 8, 2013, although a copy of the complaint has not been

provided. See ECF 29-2 at 1. The matter proceeded to the Equal Employment Opportunity

Commission (“EEOC”), and the administrative judge (“AJ”) ruled in the government’s favor on

August 15, 2017. ECF 29-2 at 7 (“Order Entering Judgement [sic]”); id. at 8-16 (decision of the

AJ). It appears that plaintiff was represented by counsel. See id. at 22.

       The AJ analyzed whether the government engaged in disparate treatment or subjected

plaintiff to a hostile work environment or unlawful retaliation, in violation of Title VII. See id. at

9. The AJ determined that plaintiff did not establish a prima facie case of disparate treatment, on

any basis, because her complaint did not identify any similarly situated individuals. See id. at 14.

Moreover, the AJ reasoned that even if plaintiff had done so, the government nonetheless showed

that “there were legitimate nondiscriminatory reasons” for its actions. Id. In particular, the AJ

found that Mr. Brozovic’s decision in April 2013 not to award plaintiff a temporary promotion

was “based on a desk audit” as well as the “consensus” of “several individuals” that the promotion

was not warranted. Id.

       In that proceeding, as in her Complaint, plaintiff also appeared to tie her hostile work

environment claim to her allegations regarding the office relocation, the denial of her request for

a new work schedule, and the restriction on her ability to take sick leave, imposed by Mr. Brozovic.




                                                   8
         Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 9 of 25



See id. at 15. The AJ found that each of the actions about which plaintiff complained was taken

pursuant to “Agency policy.” In particular, the AJ explained, id.:

       The Notice of Leave Restriction was issued because Complainant would
       continually use sick leave retrospectively after arriving late to work. The new
       office location was for the legitimate purpose of ‘supervisory confidentiality.’ The
       work hour reassignment denial was because Complainant was required to work core
       hours.

Thus, the government persuaded the AJ that it had legitimate, nondiscriminatory reasons for its

actions. See id. And, plaintiff did not establish that those reasons were pretextual. See id.

       As for retaliation, the AJ ruled that plaintiff did not make out a prima facie case of “reprisal

discrimination.” Id. The AJ’s decision makes clear that the only protected activity in which

plaintiff engaged was the filing of the claims at issue, and that all of the alleged misconduct

underlying her claims preceded that filing. See id. Moreover, the alleged retaliatory activities did

not rise to the level of unlawful misconduct. See id.

       On October 10, 2017, two months after the AJ issued his decision, the Army issued its

Final Agency Decision, informing plaintiff’s lawyer of the Army’s decision “to implement” the

ruling of the AJ. ECF 29-2 at 1-5. The decision, which was signed by the Acting Director of the

Army’s “Equal Employment Opportunity Compliance and Complaints Review,” indicated that the

decision followed an “evaluation” of plaintiff’s claims. Id.at 2. It also informed plaintiff of her

right to appeal the decision to the EEOC’s Office of Federal Operations (“OFO”), due within 30

calendar days from receipt of the Army’s decision. Id. at 2-3. Alternatively, plaintiff was advised

of her right to file suit within 90 calendar days from receipt of the Army’s decision. Id. at 3-4.

       It appears that plaintiff filed an appeal with the OFO, because on May 31, 2019, the OFO

issued a comprehensive decision affirming the decision of the AJ. ECF 29-3. The OFO’s decision

described all of plaintiff’s contentions, id. at 5, which echo many of the allegations and claims in

her suit. And, the OFO explained how the government’s evidence undermined or rebutted all of
                                                  9
        Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 10 of 25



plaintiff’s contentions. See id. at 6-8. In particular, the OFO concluded that the government had

legitimate, non-discriminatory, and non-pretextual reasons for the office relocation, leave

restriction, denial of a temporary promotion, and denial of a flexible work schedule. See id.

       Of relevance here, the OFO’s decision also addressed plaintiff’s right to file a civil suit. It

stated: “You have the right to file a civil action in an appropriate United States District Court

within ninety (90) calendar days from the date you receive this decision.” Id.at 9 (emphasis in

original). According to the Complaint, plaintiff received the OFO’s decision on June 5, 2019.

ECF 1, ¶ 5. Therefore, plaintiff had 90 days from receipt of the notice to file suit. Thus, the

deadline was Tuesday, September 3, 2019. However, plaintiff filed suit on Thursday, September

5, 2019. ECF 1.

                                       II. Legal Standard

                                                 A.

       As noted, the government’s Motion is styled as a motion to dismiss or, in the alternative,

for summary judgment. A motion styled in the alternative implicates the court’s discretion under

Rule 12(d) of the Federal Rules of Civil Procedure. See Kensington Volunteer Fire Dep’t, Inc. v.

Montgomery Cty., 788 F. Supp. 2d 431, 436-37 (D. Md. 2011).

       In general, a court “is not to consider matters outside the pleadings or resolve factual

disputes when ruling on a motion to dismiss.” Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir.

2007). However, under Rule 12(b)(6), a court, in its discretion, may consider matters outside of

the pleadings, pursuant to Rule 12(d). If the court does so, “the motion must be treated as one for

summary judgment under Rule 56,” and “[a]ll parties must be given a reasonable opportunity to

present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d). But, when the

movant expressly captions its motion “in the alternative” as one for summary judgment, and



                                                 10
            Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 11 of 25



submits matters outside the pleadings for the court’s consideration, the parties are deemed to be

on notice that conversion under Rule 12(d) may occur; the court “does not have an obligation to

notify parties of the obvious.” Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th

Cir. 1998). 7

        A district judge has “complete discretion to determine whether or not to accept the

submission of any material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6)

motion and rely on it, thereby converting the motion, or to reject it or simply not consider it.” 5 C

Wright & Miller, Federal Practice & Procedure § 1366 (3d ed. 2018). This discretion “should be

exercised with great caution and attention to the parties’ procedural rights.” Id. In general, courts

are guided by whether consideration of extraneous material “is likely to facilitate the disposition

of the action,” and “whether discovery prior to the utilization of the summary judgment procedure”

is necessary. Id.

        Ordinarily, summary judgment is inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours and Co. v. Kolon Indus., Inc.,

637 F.3d 435, 448-49 (4th Cir. 2011); see Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597,

606 (4th Cir. 2015). As the Fourth Circuit has said, when a district judge rules on a summary

judgment motion prior to discovery, it is akin to “for[cing] the non-moving party into a fencing

match without a sword or mask.” McCray v. Md. Dep’t of Transp., 741 F.3d 480, 483 (4th




        7
          In contrast, a court may not convert a motion to dismiss to one for summary judgment
sua sponte, unless it gives notice to the parties that it will do so. See Laughlin, 149 F.3d at 261
(stating that a district court “clearly has an obligation to notify parties regarding any court-
instituted changes” in the posture of a motion, including conversion under Rule 12(d)); Finley
Lines Joint Protective Bd. Unit 200 v. Norfolk So. Corp., 109 F.3d 993, 997 (4th Cir. 1997)
(“[A] Rule 12(b)(6) motion to dismiss supported by extraneous materials cannot be regarded as
one for summary judgment until the district court acts to convert the motion by indicating that it
will not exclude from its consideration of the motion the supporting extraneous materials.”).
                                                 11
        Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 12 of 25



Cir. 2014); see Goodman v. Diggs, 986 F.3d 493, 500-501 (4th Cir. 2021); accord Putney v. Likin,

656 F. App’x 632, 639 (4th Cir. 2016) (per curiam).

       However, “the party opposing summary judgment ‘cannot complain that summary

judgment was granted without discovery unless that party has made an attempt to oppose the

motion on the grounds that more time was needed for discovery.’” Harrods Ltd. v. Sixty Internet

Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs. Applications & Serv.

Co., 80 F.3d 954, 961 (4th Cir. 1996)). To raise adequately the issue that discovery is needed, the

nonmovant typically must file an affidavit or declaration pursuant to Rule 56(d) (formerly Rule

56(f)), explaining why, “for specified reasons, it cannot present facts essential to justify its

opposition,” without needed discovery. Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45

(discussing affidavit requirement of former Rule 56(f)).

       “To justify a denial of summary judgment on the grounds that additional discovery is

necessary, the facts identified in a Rule 56 affidavit must be ‘essential to [the] opposition.’” Scott

v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641 (D. Md. 2011) (alteration in original) (citation

omitted), rev’d on other grounds sub. nom. Gardner v. Ally Fin., Inc., 514 F. App’x 378 (4th Cir.

2013) (per curiam). A nonmoving party’s Rule 56(d) request for additional discovery is properly

denied “where the additional evidence sought for discovery would not have by itself created a

genuine issue of material fact sufficient to defeat summary judgment.” Strag v. Bd. of Trs., Craven

Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995); see McClure v. Ports, 914 F.3d 866, 874 (4th

Cir. 2019); Pisano v. Strach, 743 F.3d 927, 931 (4th Cir. 2014); Amirmokri v. Abraham, 437 F.

Supp. 2d 414, 420 (D. Md. 2006), aff’d, 266 F. App’x 274 (4th Cir. 2008) (per curiam), cert.

denied, 555 U.S. 885 (2008).




                                                 12
         Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 13 of 25



        If a nonmoving party believes that further discovery is necessary before consideration of

summary judgment, the party who fails to file a Rule 56(d) affidavit does so at his peril, because

“‘the failure to file an affidavit . . . is itself sufficient grounds to reject a claim that the opportunity

for discovery was inadequate.’” Harrods, 302 F.3d at 244 (citations omitted). But, the non-

moving party’s failure to file a Rule 56(d) affidavit cannot obligate a court to issue a summary

judgment ruling that is obviously premature.

        Although the Fourth Circuit has placed “‘great weight’” on the Rule 56(d) affidavit, and

has said that a mere “‘reference to Rule 56(f) [now Rule 56(d)] and the need for additional

discovery in a memorandum of law in opposition to a motion for summary judgment is not an

adequate substitute for [an] affidavit,’” the appellate court has “not always insisted” on a Rule

56(d) affidavit. Id. (internal citations omitted). According to the Fourth Circuit, failure to file an

affidavit may be excused “if the nonmoving party has adequately informed the district court that

the motion is premature and that more discovery is necessary” and the “nonmoving party’s

objections before the district court ‘served as the functional equivalent of an affidavit.’” Id. at

244-45 (internal citations omitted).

        Ms. Smith has not filed an affidavit under Rule 56(d). Nor does she suggest that she would

be prejudiced without additional discovery. In fact, she submitted three affidavits, all signed in

2017, in support of her opposition. ECF 35-1 to ECF 35-3.

        Nevertheless, I shall construe the Motion as one to dismiss for multiple reasons. For one,

I am mindful that plaintiff is self-represented. Second, I may still consider various exhibits, as

explained, infra. Most important, for reasons set forth below, my resolution of the Motion would

be the same regardless of whether I construed it under Rule 12(b)(6) or Rule 56.




                                                    13
        Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 14 of 25



                                                 B.

       A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the complaint.

Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006); see In re Birmingham, 846

F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty. Services Bd., 822 F.3d 159, 165-66 (4th Cir.

2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aff'd sub nom., McBurney v.

Young, 569 U.S. 221 (2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A

Rule 12(b)(6) motion constitutes an assertion by a defendant that, even if the facts alleged by a

plaintiff are true, the complaint fails as a matter of law “to state a claim upon which relief can be

granted.” See Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005) (citing Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)); Ibarra v. United States, 120 F.3d 472,

473 (4th Cir. 1997).

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). See Migdal v. Rowe Price-Fleming Int’l Inc., 248 F.3d

321, 325-26 (4th Cir. 2001); see also Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002). The

rule provides that a complaint must contain a “short and plain statement of the claim showing that

the pleader is entitled to relief.” The purpose of the rule is to provide the defendants with “fair

notice” of the claims and the “grounds” for entitlement to relief. Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly expounded the pleading

standard for ‘all civil actions’ . . . .”); see also Fauconier v. Clarke, 996 F.3d 265, 276 (4th Cir.

2020); Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312, 317 (4th Cir.



                                                 14
        Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 15 of 25



2019); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). To be sure, a plaintiff need not include

“detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover,

federal pleading rules “do not countenance dismissal of a complaint for imperfect statement of the

legal theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 10

(2014) (per curiam). But, mere “‘naked assertions’ of wrongdoing” are generally insufficient to

state a claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (citation omitted).

       In other words, the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter's Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation of

the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. “[A]n unadorned,

the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim of relief. Iqbal,

556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the complaint must

set forth “enough factual matter (taken as true) to suggest” a cognizable cause of action, “even if .

. . [the] actual proof of those facts is improbable and...recovery is very remote and unlikely.”

Twombly, 550 U.S. at 556 (internal quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co., 637 F.3d 435, 440 (4th Cir. 2011)

(citations omitted); see Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck

v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650 F.3d

515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). But, a court is not required to accept

legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986);

Glassman v. Arlington Cty., 628 F.3d 140, 146 (4th Cir. 2010). “A court decides whether [the



                                                 15
          Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 16 of 25



pleading] standard is met by separating the legal conclusions from the factual allegations,

assuming the truth of only the factual allegations, and then determining whether those allegations

allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy sought. A

Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937

(2012).

          In deciding a Rule 12(b)(6) motion, courts ordinarily do not “‘resolve contests surrounding

the facts, the merits of a claim, or the applicability of defenses’” through a Rule 12(b)(6) motion.

Edwards, 178 F.3d at 243 (quoting Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)).

However, “in the relatively rare circumstances where facts sufficient to rule on an affirmative

defense are alleged in the complaint, the defense may be reached by a motion to dismiss filed under

Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord

Pressley v. Tupperware Long Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because

Rule 12(b)(6) “is intended [only] to test the legal adequacy of the complaint,” Richmond,

Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle

only applies . . . if all facts necessary to the affirmative defense ‘clearly appear[ ] on the face of

the complaint.’ ” Goodman, 494 F.3d at 464 (quoting Forst, 4 F.3d at 250) (emphasis in Goodman)

(citation omitted).

          “Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts

are limited to considering the sufficiency of allegations set forth in the complaint and the

‘documents attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd.,

780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448).

Ordinarily, the court “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein[.]” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th



                                                  16
        Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 17 of 25



Cir. 2013), abrogated on other grounds by Reed. v. Town of Gilbert, 576 U.S. 155 (2015); see

Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007).

       But, under limited circumstances, when resolving a Rule 12(b)(6) motion, a court may

consider documents beyond the complaint without converting the motion to dismiss to one for

summary judgment. Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015).

In particular, a court may properly consider documents that are “explicitly incorporated into the

complaint by reference and those attached to the complaint as exhibits.” Goines, 822 F.3d at 166

(citation omitted); see also Six v. Generations Fed. Credit Union, 891 F.3d 508, 512 (4th Cir.

2018); Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014).

       However, “before treating the contents of an attached or incorporated document as true,

the district court should consider the nature of the document and why the plaintiff attached it.”

Goines, 822 F.3d at 167. Of import here, “[w]hen the plaintiff attaches or incorporates a document

upon which his claim is based, or when the complaint otherwise shows that the plaintiff has

adopted the contents of the document, crediting the document over conflicting allegations in the

complaint is proper.” Id. Conversely, “where the plaintiff attaches or incorporates a document for

purposes other than the truthfulness of the document, it is inappropriate to treat the contents of that

document as true.” Id.

       A court may also “consider a document submitted by the movant that [is] not attached to

or expressly incorporated in a complaint, so long as the document was integral to the complaint

and there is no dispute about the document’s authenticity.” Id. at 166 (citations omitted); see also

Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019); Woods v. City of Greensboro, 855 F.3d 639,

642 (4th Cir. 2017), cert. denied, ___ U.S. ___, 138 S. Ct. 558 (2017); Kensington Volunteer Fire

Dep’t v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012). To be “integral,” a document must



                                                  17
        Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 18 of 25



be one “that by its ‘very existence, and not the mere information it contains, gives rise to the legal

rights asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d

602, 611 (D. Md. 2011) ) (emphasis in original) (citation omitted); see also Fed. R. Civ. P. 10(c)

(“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all

purposes.”).

       The Motion is supported by multiple exhibits. ECF 29-2 contains the 2017 decision of the

AJ and the subsequent decision of Army, implementing the AJ’s decision. The OFO’s 2019

decision is docketed at ECF 29-3.           ECF 29-4 contains the February 2015 “Position

Review/Deposition,” i.e., the “Desk Audit,” conducted by an Army “HR Specialist,” which

assesses plaintiff’s eligibility for the promotion she requested.       All of these materials are

incorporated into the Complaint, given that the Complaint explicitly references the OFO’s decision

(ECF 1, ¶ 5) and “incorporates any and all information . . . in [plaintiff’s] EEO investigative file.”

Id. ¶ 63; see id. ¶¶ 69, 73. Therefore, I may consider them. Nevertheless, I do not rely on them in

my analysis, infra.

       In contrast, the affidavits submitted by plaintiff, from an officer of her union’s local (ECF

35-1) and colleagues in the Army (ECF 35-2; ECF 35-3), are not integral to the Complaint.

Therefore, I may not consider them. However, even if considered, the affidavits would not affect

my ruling on the Motion, as discussed, infra.

       Notably, I may “take judicial notice of docket entries, pleadings and papers in other cases

without converting a motion to dismiss into a motion for summary judgment.” Brown v. Ocwen

Loan Servicing, LLC, PJM-14-3454, 2015 WL 5008763, at *1 n.3 (D. Md. Aug. 20, 2015), aff’d,

639 F. App’x. 200 (4th Cir. 2016); see Fed. R. Evid. 201(b)(2); see also Anderson v. Fed. Deposit

Ins. Corp., 918 F.2d 1139, 1141 n. 1 (4th Cir. 1990) (holding that a district court may “properly



                                                 18
           Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 19 of 25



take judicial notice of its own records”); Schultz v. Braga, 290 F.Supp.2d 637, 651 n. 8 (D. Md.

2003) (taking judicial notice of dockets in state proceedings). Therefore, I may take judicial notice

of Smith I, a case filed in the District of Maryland.

                                           III. Discussion

       The government urges the Court to dismiss the suit, claiming it was not timely filed. See

ECF 29-1 at 7-8. 8

       Title VII, on which plaintiff’s claims are founded, requires a plaintiff to file within 90 days

of receipt of a right-to-sue notice from the EEOC. See 42 U.S.C. § 2000e-5. Ordinarily, the 90-

day period begins to run on the date that a claimant receives the notice. See Davis v. Va.

Commonwealth Univ., 180 F.3d 626, 628 (4th Cir. 1999); Harvey v. City of New Police Dep’t, 813

F.2d 652, 653 (4th Cir. 1987); Strothers v. City of Laurel, Md., 118 F. Supp. 3d 852, 860 (D. Md.

2015). “A claimant who fails to file a complaint within the ninety-day statutory time period

mandated by Title VII generally forfeits [her] right to pursue [her] claims.” Mann v. Standard

Motor Prod., Inc., 532 F. App’x 417, 418 (4th Cir. 2013).

       “The 90-day filing requirement is ‘not a jurisdictional prerequisite to suit in federal court,

but a requirement that, like a statute of limitations, is subject to waiver, estoppel, and equitable

tolling.’” Laber v. Harvey, 438 F.3d 404, 429 n.25 (4th Cir. 2006) (quoting Zipes v. Trans World

Airlines, Inc., 455 U.S. 385, 393 (1982)); see Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147,

151 (1984) (finding Title VII plaintiff’s failure to file suit within 90 days did not warrant equitable

tolling); Crabill v. Charlotte Mecklenburg Bd. of Educ., 423 F. App’x 314, 321 (4th Cir. 2011)




       8
         Defendant seems to assert its timeliness argument under both Fed. R. Civ. P. 12(b)(1),
which concerns subject matter jurisdiction, and Rule 12(b)(6). See ECF 29-1 at 4-5, 7-8. However,
as discussed, a plaintiff’s tardy filing does not implicate subject matter jurisdiction.
                                                  19
         Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 20 of 25



(affirming application of equitable tolling to statute with 90-day filing requirement similar to that

of Title VII).

        Equitable tolling is a rare remedy that “allow[s] for exceptions to the strict enforcement of

deadlines” and “restore[s] a claimant’s right to review even though she otherwise would be time-

barred.” Gayle v. United Parcel Serv., Inc., 401 F.3d 222, 226 (4th Cir. 2005). A litigant is entitled

to equitable tolling if: (1) she “‘pursu[ed] his rights diligently,’” and (2) “‘some extraordinary

circumstance stood in [her] way and prevented timely filing.’” Menominee Indian Tribe of Wis. v.

United States, 577 U.S. 250, 256 (2016) (quoting Holland v. Florida, 560 U.S. 631, 649 (2010))

(alteration by this Court); see Edmonson v. Eagle National Bank, 922 F.3d 535, 548 (4th Cir.

2019); Battle v. Ledford, 912 F.3d 708, 718 (4th Cir. 2019). But, as the Fourth Circuit has stated,

equitable tolling is available only in “those rare instances where—due to circumstances external

to the party’s own conduct—it would be unconscionable to enforce the limitation period against

the party and gross injustice would result.” Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en

banc) (quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)); see Irwin v. Dep’t of

Veteran’s Affairs, 498 U.S. 89, 96 (1990) (noting that the doctrine of equitable tolling is to be

applied “sparingly”); Hutchinson, 209 F.3d at 330 (noting that equitable tolling “must be guarded

and infrequent, lest circumstances of individualized hardship supplant the rules of clearly drafted

statutes”).

        Courts in this Circuit generally apply equitable tolling in a narrow set of situations,

including: (1) “where the complainant has been induced or tricked by his adversary's misconduct

into allowing the filing deadline to pass,” Gayle, 401 F.3d at 226 (internal quotation marks

omitted); (2) “where the claimant has actively pursued his judicial remedies by filing a defective

pleading during the limitations period,” id. (internal quotation marks omitted); or (3) where



                                                 20
        Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 21 of 25



“extraordinary circumstances beyond plaintiffs' control made it impossible to file the claims on

time.” Hutchinson, 209 F.3d at 330.

       In the Fourth Circuit, the “settled general rule” is that “the burden of proving an affirmative

defense is on the party asserting it.” McNeill v. Polk, 476 F.3d 206, 220 n.3 (4th Cir. 2007).

However, a “plaintiff bears the burden of establishing the timeliness of the filing of her complaint

whe[n] it is contested by the defendant.” Cepada v. Board of Education of Baltimore County,

WDQ-10-0537, 2010 WL 3824221, at *3 (D. Md. Sept. 27, 2010); see also Darden v. Cardinal

Travel Center, 493 F. Supp. 2d 773, 776 (W.D. Va. 2007).

       As indicated, plaintiff received the OFO’s decision on June 5, 2019. ECF 1, ¶ 5. Counting

from June 6, 2019, the ensuing 90th day fell on Tuesday, September 3, 2019. But, suit was not

filed until September 5, 2019. ECF 1. And, in the government’s view, the Complaint does not

suggest any basis for equitable tolling. See ECF 29-1 at 8. Therefore, the government contends

that the suit must be dismissed as untimely.

       Plaintiff acknowledges that she “was made aware of the importance of timeliness.” ECF

35 at 2. But, she asserts that she “had questions” about whether the 90 days “was based on calendar

days or business days.” Id. Accordingly, plaintiff claims that she “made multiple inquiries among

OFO, Clerk’s Office, former legal counsel, Harford County Helpline and 5 Sep was determined to

be the suspense date.” Id. It is unclear from this account whether anyone specifically advised

plaintiff that the ninety-day period expired on September 5, 2019, or alternatively, whether

plaintiff arrived at the determination through her own surmise. In any event, plaintiff insists that

she acted diligently and requests “the leniency of the court.” Id.

       Plaintiff’s claim of confusion is belied by the record. The right-to-sue notice enclosed with

the OFO’s decision clearly stated that plaintiff had a right to file a civil action “within ninety (90)



                                                  21
           Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 22 of 25



calendar days” from the date of receipt of the notice. ECF 29-3 at 9 (emphasis in original).

Accordingly, plaintiff’s supposed confusion regarding how to calculate the 90-day period — and

in particular, whether it “was based on calendar days” or business days (ECF 35 at 2) — was either

unfounded or unreasonable, or both. Moreover, plaintiff’s vague description of the information

she received from various “trusted sources” does not clearly indicate that she was misled or

misinformed. As such, this “is not a case in which” equitable tolling is warranted because plaintiff

“received inadequate notice . . . or . . . a motion for appointment of counsel is pending . . . or . . .

the court has led the plaintiff to believe that she had done everything required of her,” or because

of “affirmative misconduct on the part of a defendant.” Baldwin County Welcome Center, 466

U.S. at 151. Rather, plaintiff “fail[ed] to act diligently.” Id.

        It is also noteworthy that although plaintiff is self-represented, she is no stranger to

litigation: plaintiff has another federal suit against the DOD, pending before Judge Boardman. See

Smith I.

        Smith I was filed in December 2018, six months before suit was filed in this case, asserting

claims of disparate treatment, hostile work environment, and retaliation under Title VII. See Smith

I, ECF 1. It also involved a timeliness dispute. There, the government contended in a motion to

dismiss that after plaintiff filed a charge of discrimination with the EEOC, she received a “Notice

of Right to File a Formal Complaint advising the complainant of her responsibility to file a formal

complaint [with the EEOC] within fifteen days of receipt of the notice.” Smith v. Esper, GLR-18-

3844, 2020 WL 5798085, at *5 (D. Md. Sept. 29, 2020). Like the right-to-sue notice at issue here,

the fifteen-day notice in Smith I explicitly stated that Ms. Smith had “‘15 calendar days’” to file

a formal administrative complaint. ECF 18-cv-3844-DLB, ECF 14-1 at 13 (quoting the notice;

emphasis in the notice).



                                                  22
           Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 23 of 25



       In Smith I, the dispute regarding timeliness turned on when plaintiff actually received the

pertinent notice, not equitable tolling. See Smith, 2020 WL 5798085, at *5-6. In contrast, the date

on which plaintiff received a copy of the OFO’s decision and the accompanying right-to-sue notice

is undisputed. But, for present purposes, Smith I is testament to the fact that plaintiff had

previously encountered a notice issued by the EEOC informing her of her right to take legal action

within a particular number of calendar days.

       To be sure, plaintiff received the right-to-sue notice in this case before the court ruled on

the motion in Smith I. Nevertheless, it is notable that in Smith I plaintiff did not contend that she

had difficulty understanding the reference to “calendar days” in the notice at issue. It is curious,

then, that she now claims to have been confused by the same phrase in the notice at issue here.

       Moreover, the pendency of Smith I indicates that plaintiff will not be prejudiced by the

enforcement of the 90-day filing rule here. Some of the allegations in Smith I arise from the same

nucleus of operative facts that are pertinent here. In other words, some of the facts in Smith I

overlap with the allegations here, including those concerning the denial of plaintiff’s request for a

temporary promotion. See id. And, in Smith I plaintiff asserted claims of disparate treatment,

hostile work environment, and retaliation, as she does here. See Smith, 2020 WL 5798085, at *3. 9



       9
          In light of the commonality of facts, this case may be barred by the rule against claim
splitting. “The rule against claim splitting ‘prohibits a plaintiff from prosecuting [her] case
piecemeal and requires that all claims arising out of a single wrong be presented in one action.’”
Lee v. Norfolk S. Ry. Co., 802 F.3d 626, 635 (4th Cir. 2015) (quoting Sensormatic Sec. Corp. v.
Sensormatic Elecs. Corp., 273 Fed. App’x. 256, 265 (4th Cir. 2008)). To put it succinctly, a
plaintiff does not get two bites at the apple.

        To be sure, plaintiff had not received the OFO’s decision by December 2018, when she
filed suit in Smith I. But, plaintiff could have sought to amend her suit in Smith I after receipt of
the OFO’s decision.

        In any event, the parties have not addressed this issue. Therefore, it is not the basis of my
disposition.
                                                 23
         Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 24 of 25



Plaintiff was self-represented at the time she filed suit in Smith I, but subsequently retained

counsel. See id. at *5 n.3.

        More generally, judges in this district have reiterated that a plaintiff’s pro se status does

not, on its own, trigger equitable tolling. In Clark v. Saval, DLB-19-3519, 2020 WL 7640819, at

*8 (D. Md. Dec. 23, 2020), the court explained:

        “The fact that a plaintiff is self-represented is not an independent ground for
        equitable tolling, since a plaintiff does not need an attorney to file a lawsuit in
        federal court.” Deabreu v. United Parcel Serv., Inc., TDC-18-1433, 2018 WL
        6329316, at *5 (D. Md. Dec. 3, 2018). . . . Indeed, “[c]ourts strictly enforce the
        ninety day filing requirement, even if the plaintiff is pro se.” Moulden v.
        Tangherlini, RDB-14-3506, 2015 WL 8757609, at *2 (D. Md. Dec. 15, 2015).

See also Newman v. Maryland Oncology Hematology, P.A., SAG-19-3667, 2020 WL 6044296, at

*1 (D. Md. Oct. 9, 2020) (“Given the uncontroverted evidence that [the self-represented] Plaintiff

was made aware of the correct filing deadline, there is simply no basis for equitable tolling . . . .”).

        The Fourth Circuit has ruled that filing only one day after the 90-day deadline may be

grounds for dismissal, even where the plaintiff was self-represented. See Harvey, 813 F.2d 652

(dismissing suit because it was filed one day late and there were no grounds for equitable tolling,

and noting that the pro se plaintiff had 84 days to file suit after learning of the receipt of the right-

to-sue notice from his wife); see also Nguyen v. Inova Alexandria Hosp., 187 F.3d 630, 999 WL

556446, at *4 (4th Cir. 1999) (unpublished, per curiam) (concluding that the pro se plaintiff “had

ample opportunity to file a complaint once she was in actual receipt of the EEOC letter,” which

was ten days after the 90-day limitations clock began to run); Watts-Means v. Prince George’s

Fam. Crisis Ctr., 7 F.3d 40, 42 (4th Cir. 1993) (reasoning that equitable tolling was inapplicable

where the plaintiff retrieved the right-to-sue notice from the post office five days after its arrival,

thus leaving him 85 to file suit); Dixon v. Digital Equip. Corp., 976 F.2d 725, 1992 WL 245867




                                                   24
         Case 1:19-cv-02572-ELH Document 39 Filed 08/05/21 Page 25 of 25



(4th Cir. 1992) (per curiam, unpublished) (dismissing suit and rejecting equitable tolling where

pro se plaintiff filed suit one day late).

        Under all of the circumstances, and consistent with the above decisions, I discern no basis

for equitable tolling in this case. In addition, I am mindful that plaintiff has filed a related suit,

which arises, at least in part, from the same nucleus of operative facts. And, that related suit is

pending before another judge in this district. Accordingly, this suit is subject to dismissal. See

Mann, 532 F. App’x at 418.

        Given my conclusion as to this issue, I need not address the government’s other arguments.

                                             IV. Conclusion

        For the foregoing reasons, I shall grant the Motion (ECF 29) and dismiss the suit.

        An Order follows.


Date: August 5, 2021                                                  /s/
                                                       Ellen Lipton Hollander
                                                       United States District Judge




                                                  25
